‘ case 1:13-cv-03115-GPG Documeml Filed12/04/18 USDC Colorado Pagé"l of19,.`

 

 

 

 

 

 

*F*ll.."‘E’U
,:p.$_:`c:srrz scj conn T
IN THE UNITED STATES DlsTRICT COURT ""ST"'CT OF "OL°“ ADG
FOR THE DISTRICT oF C0L0RAD0 23|3 DE[,‘ - t, m ||: 2b
g ' JEFFE:§E_Y P. §ULWELL
._ _ lg”l/il-Ogllf°§ ' ciaan
C1v11 Act10n No. ° _
(To be supplied by the court) BY_, DEP. CLK
PEDRO REYES & TERES|TA REYES . . .
, Plamtlff
V.
THE LAR|MER ‘COUNTY PLANN|NG COMMISS|ON
JEFFJENSEN
GARY GERRARD
, Defendant(s).

 

(List each named defendant `on a separate line. If you cannot fit the names of all defendants in
the space provided, please write “see attached ” in the space above and attach an additional
sheet of paper with the fall list of names. T he names of the defendants listed in the above
caption must be identical to those contained in Section B. Do not include addresses here.)

 

COMPLAINT

 

 

NO'I"ICE

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should not
contain: an individual’s full social security number or full birth date; the full name of a person
known to be a minor; or a complete financial account number. A filing may include only: the
last four digits of a social security number; the year of an individual’s birth; a minor’s initials;
and the last four digits of a financial account number.

Plaintiff need not send errh_ibits, afi'idavits, grievances, witness statements, or any other
materials to the Clerk’s Ofiice with this complaint

 

 

 

Case 1:18-cV-03115-GPG Documént 1 Filed 12/04/18 USDC Co|orado Page 2 of 19

C. JURISDICTION
Identij) the statutory authority that allows the coan to consider your claini(s).' (ch`éck one)

Federal question pursuant to 28 U.S.C. § 1331' (claims arising under the Con'stitution,
laws, o"r treaties of the United StatES)
List the specific federal statute,_treaty, and/or provision(s) of the United States

Constitution that are at issue in this case.

28 C.F.R. 35.130 T|TLE || OF THE ADA

 

42 U.S.C. 1983

 

E Diversity of citizenship pursuant to 28 U.S.C. § 1332 (a matter between individual or
corporate citizens of different states and the amount in controversy exceeds $75,000)

Plaintiif is a citizen of the `S`tate of

 

If Defendant l is `a`n individu`al, Defendant l is `a citizen of

 

t If Defendant l is a corporation,

Defendant l is incorporated under the laws of ' ' (name of
'state `o`r foreign hatio`n):

Defendant 1 has its principal place of business in (name of
state or foreign nation).

(If more than one defendant is named in the complaint, attach` an additional page
providing the'sa'rne information for each additional defendant.)

Case 1:18-`cV-03115-GPG Document 1 * Filed 12/04/18 USDC'Co|orado Page 3 of 19

Pedro & Teresita Reyes v. The Larimer Planning Commission
December 3, 2018

D. sTATEMENT or CLAIM(s)
CLAIM oNE: 28 C.F.R. 35.101 (a)'('b)
28 C.F.R. 35.130 (b)(i)(vii)

Supporting facts:

On August 15, 2018, the Plaintiff, Mr. Pedro Reyes, had been an officially recognized speaker at
the Larimer Planning Commission Hearing of the Loveland Ready Mix Knox Pit mining
application Video recording will show that during the Hearing, Mr. Reyes had requested
presiding Chairman, J eff Jensen, for the accommodation to be allowed to designate his Wife,
Mrs. Teresita Reyes, to speak on his behalf.
The Plaintiffs would like to respectfully bring to the Courts attention that the Larimer Planning
Commission had been apprised that the Plaintiff, Mr. Reyes, is an_individual with a

' recognized disability. (Please refer to page 3 of Amended Complaint Case No. 1 .'18-cv-00860.)
Because of his disability, Mr. Reyes could not effectively articulate to the Presiding Chairman,
Commi_ssioner J eff ] ensen, that his disabilities were impediments that affected his ability to
speak at the Hearing but that nonetheless, his Wife was knowledgeable of his medical condition
and could articulate on his behalf the reason for his protest of the Knox Pit.
Mr. Reyes was embarrassed and felt uncomfortable about openly disclosing his medical
condition before a crowd of unfamiliar people at the Court that day. Chair`inan Jensen and Vice
Chairman Gerrard Who presided at the Hearing, made no attempt to determine Why Mr. Reyes
was unable to present evidence.1 llnstead, Comniissioner Jensen had promptly and Without
hesitation quickly\dismissed l\/ir, `Reyes’ appeal and ruled to deny Mr. Reyes’ request for the
accommodation Chairman Jensen then"proceeded to abruptly call for the next couple,
Mr. & Mrs. West to come up and take their turn to speak

Chairman Jensen gave no reason for his decision to bar lVIr. Reyes from speaking at the
hearing.

Case 1:18-cV-03115-GPG Document 1 'F'i|ed 12/04/18 USDC Co|orado Page 4 of 19

Pedro & Teresita Reyes v. The Larimer Planning Commis`sion

December 3, 2018

The Plaintiffs would like to bring to the Court’s attention that:

a. Mr. Reyes had been the only speaker who was denied the privilege to present evidence at

the Hearing
Mr. Reyes Was the only speaker barred from being Heard at the Hearing

The Board had deprived the Plaintiff of a Public E_ntity benefit Without giving cause for
the said action

'l'he Larimer Plan`ning Commission essentially effected an unjust segregation of Mr.
Reyes by purposefully denying him a benefit that it had freely granted to all the other
speakers at the Hearing.

The Larimer Planning Cormnission had discriminated against Mr. Reyes’ on the basis of his

¢.

disability by preventing him from exercising the right to be heard at the Loveland Ready Mix

Hearing.

The Plaintiffs' assert that:

l.

The Larimer Planning Commission had failed an obligation to' implement Title II of the
ADA

The Larimer Planning Commission’s failure to comply with ADA regulations constituted
a discrimination against Mr. Reyes on the basis of his disability

Case 1:18-cV-03115-GPG Document 1 Filed 12/04/18 USDC Co|orado Page 5 of 19 `

Pedro & Teresita Reyes v. Larimer Planning Commission
December 3, 2018

D. STATEMENT oF CLAIM(S)
CLAIM TWO: 28 C.F.R 35.130 181
'S`upporting facts:

Chairman Jensen offered no cause for the denial of a Public Entity benefit to the Plaintiff,

Mr. Pedro Reyes. lt is therefore argued that the Boardis decision to exclude the Plaintiff as a
Public Commenter'aiid prevent him from speaking during the Hearing infers that the Planning
Boardis action to deny must have been founded on_ an eligibility criteria that Mr. Reyes had
failed to"rneet. cherwise; Chairman Jensen’s action to deny can be construed`as baseless and
arbitrary. Chairman Jensen denied the accommodation_of allowing Mr. Reyes to designate hisM
wife, Mrs. Reyes, to speak on his behalf as an accommodation of Mr. Reyes’ disability. On the
contrary, Chairman Jensen had freely granted Mr. lack West the unequal program benefit of
allowing his wife, Mrs. West, to speak on hisl behalf.

The Plaintiffs allege that, Chairman Jensen had granted Mr. & Mrs. West a prdgram` benefit`that
Chairman Jensen had adversely denied to Mr. & Mrs: Reyes. The Plaintiffs argue that

Chairman lensen’s unequal application of the law evidences a bias that had been effected by the
Public Entity’s imposition of an eligibility criteria on Mr. & Mrs. Reyes Who are both individuals
With disability.

The'Plaintiffs assert that the Planning Board’s action is discriminatory and in violation of

`2`8 C.F.R. 35.130 (8).

`Case 1:18-cV-03115-GPG Document 1 Filed 12/04/18 US'DC Co|orado'P Page 6 of 19

Pedro & Teresita Reyes v. The Larimer Planning Commission _
Decémber 3, 2018

D. sTATEMENT oF CLAIM(s)
CLArM THREE; 28 C.F.R 35.130 gs)giii) `

Supporting facts:

On May 4, 2018, the Plaintiff, Teresita Reyes had filed Case No. 1:18=CV-00860; naming the
Larimer Planning Department and the Division of Reclamation & Mining Safety (DRMS) as
Respondents in a discrimination based on disability Complaint; whereby the Plaintin alleged a
deprivation bf ADA Protection and a Due Process right(s) to due notice and the right to present
evidence and be heard at the Division of Reclamation and Mining Safety Hearing of the Knox
Pit.

On August 15, 2018, tlie Larimer County Planning Commission had perpetuated a
discrimination by repeating the denial of a Public Entity benefit that kwould have otherwise
allowed Mrs. Reyes to present evidence and be heard on behalf of Mr. Reyes as his designated
representative It is asserted that both the` DRM§ and the Larimer County Planning Commission
had utilized a method of administration that effected a discrimination based on disability against
the Plaintiff, Teresita Reyes.

Plaintiff, Teresita Reyes, asserts the following in support of a claim of perpetuation of
discrimination: -

‘ 1. "l`l_ie Larimer Planning Commission had been apprised that , Teresita Reyes is an
individual with a recognized disability

2. The Larimer Planning Commission is bound by law to regard Mrs. Reyes as an
individual with a recognized disability and one belonging to a protected class. By
ADA law, the Larimer Planning Commission is bound by ADA regulations to accord
Mrs. Reyes all rights due as a protected iridividual.

Mrs. Reyes asserts that the Larimer Planning Commission ruled to violate Title II of
the ADA by refusing to accommodate the disabled Mrs. Reyes’ request to avail of the
Public Entity benefit of being able to advocate for her disabled spouse at the Hearing. '
`(A benefit that it had unfairly granted to the West Couple, Mr. lack West and Mrs.
Ladelle West.)

Case 1:18-cV-03115-GPG Documentl Filed12/O4/18 USDC'Co|orado Page?of 19v

Pedro & Teresita Reyes v. The Larimer Planning Commission
December 3, 2018

Mrs. Reyes asserts that the Larimer County Planning Commission’s action to prevent
her from speaking and presenting evidence at the Hearing on behalf of her disabled
spouse, is a violation of her own right to Due Process and equal protection of the Law
as guaranteed by the Constitution.

Mrs. Reyes argues that presiding Chairman Commissioner Jensen, while acting under
color of law, had blatantly effected a bias While performing his duty as a decision-
maker.

Mrs. Reyes argues that; just as in Case No. 1:18-CV-00860:

0 Commissioner Jensen like the DRMS; had failed to comply With the ADA by
refusing to accord Mrs. Reyes protection due as mandated by Title'II of the ADA

0 Commissioner Jensen’s having denied Mrs. Reyes the right to present evidence
and be heard as her disabled spouse’s designated representative had once again
deprived her of Due Process of Law.

3. Similar to the arguments presented against the Larimer Flanning Commission
and the DRMS in Case No. 1:18-CV-00860, last August 15, 2018, at the Larimer
Planning Hearing of the Knox Pit; the Larimer Planning Commission had perpetuated
a continued discrimination against Mrs. Reyes on the basis of 'her‘disability:

o By repeating violations of Title II of the ADA as asserted in'this Complain_t

o By repeating the action to deny to an individual with a recognized disability, the
right to Due Process as guaranteed by the Constitution, to present evidence a_nd be
heard at the Larimer Planning Commission Hearing held on August 15, 2018.

4. The DRMS and the Larimer County Planning Commission are both agencies of the
State of Colorado

S. The DRMS and the Planning Commission are both Permitting Agencies overseeing
the`Knox Pit mining application process

6. The Plaintiff, Teresita Reyes, had been twice denied the Public Entity benefit of
presenting evidence and being heard at both:

a. The DRMS Hearing on March 21, 2018
b. The Planning Commission Hearing on August 15§ 2018.

The Plaintiff alleges that in violation of 28 C.F.R. 3_5.130 (3)(iii); that‘th`e Larimer County
Planning Commission had effected a perpetuation of Discrimination by tlie repeated denial

of a Public Entity benefit that would have otherwise allowed the Plaintiff to present evidence and

Case 1:18-cV-03115-GPG Document 1 Filed 12/04/18 USDC Co|orado Page 8 of 19

Pedro & Teresita Reyes v_. The Larimer Planning Commission
December $, 2018

be heard at the Knox Pit Hearing.

Case 1:18-cV-03115-GPG Document 1 Filed 12/04/18 USDC Co|orado Page 9 of 19

Pedro & Teresita Reyes v. The Larimer County Planning Commission
December 3, 2018

D. STATEMENT oF CLAIM(s)
CLAIM FOUR: 28 C.F.R. 35.130 (b)(l)(iii)(iv)

Supporting facts:

On August 15, 2018, in violation of 28 C.F.R. 35.130 (b)(l); the Larimer Planning Commission
had denied Mrs. Reyes, who is a disabled individual; a Public Entity benefit of performing a duty
to advocate for her spouse, Mr. Reyes Who is also a disabled individual

Also at the Hearing, the Larimer,Planning Commission had ruled to grant Mr. and Mrs. Wes_t an
arguably “equal” benefit that that it had adversely denied to Mr. & Mrs. Reyes.

Presiding Chairman Jensen had provided Mr. & Mrs. Reyes with a Public Entity benefit that was
not as effective in affording them to obtain the same level of achievement that it had ruled to
afford Mr. & Mrs. West; both of whom were allowed full liberty that enabled them to achieve

their goal of presenting evidence and being heard at the Hearing.

The attached Video recording of the minutes of the Hearing will show that in violation of
28. C.F.R. 35.130 (iii)(iv); Chairman Jensen had provided Mr. & Mrs. Reyes With a different
end lesser benefit chen that it had provided Mr. & Mrs. West.

https://www.larimer.org/bocc/commissioners-meetinQs/internet-broadcasts-commissioners-
meetings#/tv/

In violation of 28 C.F.R. 35.130 (iii)(iv); Presiding Chairman Jensen had failed an obligation to

 

provide Mr. & Mrs. Reyes with a Public Entity benefit that was as effective as that he had readily
provided Mr. & Mrs. West at the Hearing.

Case 1:18-cV-03115-GPG Document 1 Filed 12/04/18 USDC Co|orado Page 10 of 19

Pedro & Teresita Reyes v. The Larimer County Planning Commission
December 3, 2018

D. sTATEMENT 0F CLAIM(S)
cLAn\/r FIVE; 28 C.F.R. 35.130 (1) (1)

Supporting facts:

The Larimer County Local Government through its assigns; the Larimer Planning Commission
had effected a discrimination against Pedro & Teresita Reyes by failing an obligation to make
reasonable modifications in policy, practice and procedure, which otherwise would have

prevented a discrimination on the basis of disability against Pedro & Teresita Reyes.

Presiding Chairman Jensen’s action to grant Mr. & Mrs. Reyes a lesser benefit, than that it had
granted to Mr. & Mrs. Wes_t; is construed as arbitrary and an unequal application of the law.
Chairman Jensen’s failure to make reasonable accommodation when doing so Would:

> N ot have fundamentally altered the nature of the Hearing

> Have allowed the opportunity for the disabled Mrs. Reyes to speak as her disabled
spouse’s designated representative

ls construed as the Larimer County Planning Commissions failure to comply with

‘ _28 C.F.R. 35.13'0 (7)(1).

~ Casé 1:18-cV-03115-GPG Document 1 Filed 12/04/18 USDC'Co|orado Page 11 of 19

Pedro & Teresita Reyes v. The Larimer County Planning Commission

December 3, 2018

D. STATEMENT OF CLAIM(S)

CLAIM SIX: 42 U.S.C. 1983

Supporting facts:

The Plaintiffs Mr. & Mrs. Teresita Reyes, allege that the LarimeraCountk'y Local Govemment‘

through its assigns; the Larimer `Planning §omnnssion; had deprived the Plaintiffs of the

follo'wing Due Process rights‘as guaranteed by the Constitution.

Mr. & Mrs. Reyes had been denied:

>

>

The right to be heard by an impartial Hearing Officer at the Planning Commission Knox
Pit Hearing held at the Larimer County Courthouse on August 15, 2018'

An ADA protected`right owed,to Mr. Reyes, Who is an individual with a disability, to be
represented by his wife and designated representative, Mrs. Reyes

The right to have findings of fact‘and law and explicit reasons for the Planning Board’s
decision to bar Mr. Reyes' from presenting evidence of the adverse effects of the proposed
Pit on his health at the Hearing

The right to have findings of fact and law and explicit reasons for the Planning Board’s
decision to prevent Mr. Re`yes from protesting and being'heard at the Hearing._

The right to be recognized as an interested Party and Public Commenter of the Planning
Commission Knox Pit Hearing held on August 15 , 2018.

Records will show th`a_t Mr._Reyes Was deprived of a right to be recognized as a Party to
the Hearing. His name had been deleted from the list of names of acknowledged speakers
reflécte_d in the Written record of the minutes of the Hearing.

The Plairitiffs are respectliilly appealing the Court for a review of the Procedural Due Process
as it relates to the Plaintiffs’ discovery of a discrepancy between the video and written
recording of thel Hearing. This`act in effect questions the conduct of the judicial proceedings
and the integrity of the Knox Pit hearing. (Please see exhibit 1)'

The Plaintiffs assert that in violation of 42 U.S.C. 1983: '

On August 15, 2018, the Larimer Planning Commission had rendered its decision to
permit the Knox pit based on inaccurate facts and evidence that have not been
accurately reflected on record. `

That the discovery of the discrepancy prevents the Court or ann other reviewing
body from considering any existig Knox Pit Hearing fact or evidence that had been
left out and had not been }Qt on record. 4

Case 1:18-cV-0311'5-GPG Docur`nentl Filed12/O4/18 USDC Co|orado Page 1201c 19

Pedro & Teresita Reyes v. The Larimer Planning Commission
December 3, 2018

E. REQUEST FOR RELIEF

The Plaintiffs are respectfully seeking punitive and compensatory damages in the amount of
$75,000.00 or whichever relief the\Court may deem just.

The Plaintiffs are petitioning the Court for a judicial review of the LaPorte mining and industrial
planning and land use permitting process; as it relates to Community health, safety and welfare.

The Plaintiffs are seekingthe Court’s Authoritv in implementing dedicated particulate

monitors to help address and accurately regulate the uninvestigated _ unregulated existing
health hazards in the environment of LaPorte.

The Plaintiffs are seeking injunctive relief pending a Geospatial-Health analysis using site-
specific data targeting the cumalative effects of g existing pollution sources and existing mines ,
in the 6 square mile area of LaPorte.

F. PLAINTIFF(S) SIGNATURE(S) We declare under penalty of perjury that we are the
plaintiffs in this action, that we have read this complaint, and that the information in this
complaint is true and correct. See 28 U.S.C. § 1746; 18 U.S.C. § 1621.

Under Federal Rule of Civil Procedure 11, by signing below, we also certify to the best of our
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;

(2)is supported by existing law or'by a nonfrivolous argument for extending or modifying

existing law; (3) the factual contentions have evidentiary support or, if specifically so identified,

will likely have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the requirements of Rule ll;

§ J/Qi,)i/ ‘

l
11

 

(Plaintiff(s) signature(s))
i:t- 05 e 201 8
(Date)

(Revised December 20\17)

Case1:18-cV-03115-GPG Docu`mentl Filed12/O4/18 USDC'Co|orado Page 13 of 19

Pedro & Teresita Reyes v. the Larimer County Planning Commission _ d _ z y
Novernber 30, 2018 55

Sguence ‘of Events

l. on May 4, 201`8

`- Th`e Plaintiff, Teresita Rey`es, ha`d filed complaint alleging a Title II violation of th`e
ADA. The Plaintiff named th'e Larimer Planning Division as a Respondent in Case Number
'l:`l`8-`e`\`/-<`)`08`60.

- Page 3 of Amended Complaint 1:18-CV-00860; evidences that the Respondent; the
Larimer Planning Division,»ha`d b'e`e`n apprised that b`o`th the Plaintiff a`n`d her spouse Pe`dro Reyes

a`r`e individuals with recognized disabilities

2. On October 22, 2018
1 'I'h`e'district Court had ruled to dismiss Plaintiff Teresita R`eyes’ complaint against th`e

Respondent Larimer`County Plan" `n“in"g’ Division.

3. O`n A`li`g"\`l`st 15, 2018 at 6:30 p.`ni.

- The Plaintiffs, Pedro Reyes and Teresita Reyes, presented at the Larimer_County
Planning `Commi`s`sio`n Hea`rin'g`oftthe L`oveland `r'ea`dy Mix Kn`ox Pit application The Hearing
was held at the Larimer County Courthouse located at 200 West Oak Street in Fort Collins. The
PlaintiffS Wei'e at tl‘l`e COifi'th'(jU`Se O'I`l that `dé`y, to avail Of the benefit Of being able tO 'S`p`e§l( and be
heard in protest of the proposed Pit during the ~Public Comment segment of the Hearing. The
Reye‘s,es looked forward to being able co `ex§r‘e“ss"c‘o'rlee‘r'n‘s regarding the advei"se effects of the
proposed Pit, particularly on the health of Mr. Reyes who is diagnosed with a heart condition that
impairs his ability to speak and articulate his thoughts Mr. R`eyes is als`o' mildly hard of hearing

Case 1:18-cV-03115-GPG Document 1 Filed 12/04/18 USDC Co|orado Page 14 o`f 19

Pedro & Teresita Reyes v. the Larimer County Planning Commission
Nove)nber 30, 2018

He has impaired vision that limits his ability to read and driv_e at night. Mr. Reyes,also has a'

limited `c`ommar`l`d`of th`e En`glish language

4. _ The Plaintiffs stood at the lectern, intent on presenting health concerns that they believed
merited serious consideration by the Planning Commissioners, prior to .the decision to
permit the Knox Pit' application which proposed to conduct'mining and cement processing

5. The Board allowed Plaintiff, 'l`eresit’a Reyes, the allocated 2`-minute;per speaker
opportunity to be able to comment at the Hearing.

6. Following Mrs. Reyes; Public Comment; Mr. Reyes’ was thereafter called by
Chairman Jensen to speak. Realizin`g that his disabilities would take away from th`e precious 2

minutes that would allow him to articulate his concems; Mr. Reyes had asked for the Chairman’s
permission to allow his spouse, Mrs. Reyes to speak on his behalf Mr. Reyes relied on Mrs.
Reyes to help enable him to verbally express how he felt about the proposed mine and how he

believed`exposure to mining `n`oi`s`e a`n`d dust would pose a threat to his medical condition

7. ‘Commissioner Jensen refused to accommodate Mr. Reyes’ request for his wife and

.J.

designated representative, Mrs. Reyes; to speak on his behalf.

o Video recording of the Hearing will show that, without addressing Mr. Rdyes’ request for.
accommodation nor seeking a consensus by consulting with‘other members ‘of the
Planning Board; Commissioner Jensen took it upon himself to abruptly dismiss Mr.
Reyes’ request for accommodation

0 Chairman Jensen and the Planning Commissioners had denied Mr. Reyes a benefit
provided by, the Public Entity. The deprivation had taken away from Mr. ‘Re`y`es, an
opportunity that had been provided to all speakers present at the hearing that day.

0 Mr. Reyes asserts that he had been denied a Public Entity benefit - without being
informed whj' the said benefit was being‘deni“ed to him

Case 1:`is-ev-o`8115-GPG` Doeumenti Flled 12/04/18 USDC Colorado Page 1'5` of 19

Pedro & Teresita Reyes v. the Larimer County Planning Commission

Nore`inb‘e'r 30, 2b18

0 . Commissioner Jensen and the Larimer Planning Commission had denied the disabled Mr.

8.

Reyes Pl‘o`cedu`r`al Du`e Pr`oce`ss, by depriving Mr. Reyes the right to present evidence at
the Hearing

Commissioner Jensen and the Larimer Planning commission had deprived Mr. Reyes of
Pr`o`cedural Due Pr'o`ce'ss by denying him the right to b`e heard at the Hea`rir`l'g.

Immediately after Mr. & Mrs. Reyes’ turn to speak; Mr. lack West & Mrs. Ladelle West

'ca`I`ne forward for a tur`n to comment Mrs. Wesf stated that her husband, Mr. lack West,

was a disabled individual who had collected signatures in opposition of the proposed pit.

Comr`nis`sio`n`er Jensen had granted Mrs. West th`e benefit to speak for Mr. West. He freely

allowed her to present Mr. West’s comment that she had read from a piece of paper

Adversely, Commissioner Jensen had denied the equal benefit of having Mrs. Reyes
present Mr. Reyes’ `com`me`,nts that Mrs. Reyes had knowledge of and had planned to
present at the Hearing` on his behalf.

Mr. Jack West ls a disabled individual Mrs. Ladelle West ls not. Whereas, Mr. Reyes &
Mrs. Reyes are both disabled individuals Chairman Je"n's`er`l had effected a disparity
against Mr. & Mrs. Reyes by depriving them of 2 minutes public- comment time and
adversely favoring Mr. & Mrs. West by granting them 4 minutes of Public Comment
time

9. Commissioner Jensen and\the Planning Commission-had allowed Mrs. West the full

liberty of advocating for her disabled spouse as his designated representative“: bnt

had unfairly denied the same freedom that would have otherwise allowed Mrs. Reyes the

`e`q`ual right to advocate for her disabled spouse as his designated representative

10. The video recording `of the Larimer`Cou`nty Planning`Co`mmission Hearing`of the LRM

Knox Pit held at the Larimer County Courthous`e on August 15,'2018, will show:

a The discriminatory action that the Larimer County Plamring Commission'hadeffected

Case 1:18-cV-03115-GPG Document r1 Filed 12/04/18 USDC Co|orado Page 16 of 19

Pedro & Teresita Reyes v. the Larimer County Planning Commission
Nové`rribei_30, 2018

against Mr. & Mrs. Reyes

b. That, a serious act of omission, which would clearly evidence a deprivation of
iights; exists between written record and videetaped recording of the Larimer County
Planning Commission Hearing minutes on August 15, 2018. The Plaintiffs are
respectfully petitioning the Court to `cor`npare the written text with the video recording
of the progression of the Public Comment portion of the August 22, 2018 BOCC
Loveland Ready Mix Knox Pit Hearing

 

In the interest of fairness, that the Plaintiffs are respectfully petitioning for the Court to
review the above mentioned a`ct `of omission as it relates to the integrity and judiciousness `of the

Kn‘ox Pit Hearing and all preceding and future Larimer County hearingsi

Case 1:18-cV-03115-GPG Document 1 Filed 12/04/18 USDC Co|orado Page 17 of 19

ll

Pedro & Teresita Reyes v. The Larimer Planning Commission
December 3, 2018

https://apps.larimer.org/boards/minutes/pc 08152018 minutes.htm \/\
LARIMER COUNTY PLANNING COMMISSION
Minutes of August 15, 2018

The Larimer County Planning Commission met in a regular session on Wednesday, August 15,
2018, at 6: 30 p. m. in the Hearing Room. Commissioners’ Choate, Dougherty, Gerrard, Johnson,
Lucas, Miller and Wallace were present Commissioner Jensen presidedas

Chairman Commissioner Caraway was absent. County Staf£ present were Todd Blomstrom,
Community Planning, Infrastructure and Resources Director, Lesli Ellis, Community
Development Director, Matt Lafferty, Principal Planner, Carol Kuhn, Principal Planner, Rob
Helmick, Senior Planner, Jenn Cram, Planner II, Clint J ones Engineering Department, Lea
Schneider, Health Department, and Debby Johnson, Recording Secretary.

The Planning,Commission went on a site visit to CSU CVID Location & Extent, Fishburn
Conservation Development and Laporte Pit Special Review.
PUBLIC TESTIMONY:

John Barth, Attorney for the No Laporte Gravel Corp., gave a detailed group presentation on the
concerns of the area residents and businesses He suggested that the Planning Commission deny

this application

Commissioner Wallace asked Mr. Barth to please respond to his last issue requiring the applicant
to make it open space when it is out of their hands because of the Laporte Area Plan.

Mr. Barth replied that it should not be their concern but the concern of the Planning
Commission. It is zoned Open for Open Space.

Commissioner Gerrard stated that this is a natural resource and designated by the State of
Colorado as critical. HoW do you suggest that the Planning Commission Board go tell the
applicant to mine elsewhere

Mr. Barth replied that the State of Colorado can’t make those decisions for the Board. This
Board has the power for Land Use designation 111 the County The Special Use Review
specifically acknowledges that some use may not be compatible and this use is not.

Laurie Evans stated the Community concems.

Teresita Reyes stated her health concerns for people and the environment

(Pedro Reves stopped from presenting and being heard here.)

Case 1:18-cV-03115-GPG Document 1 Filed 12/04/18 USDC Co|orado Page 18 of 19

§

Pedro & Teresita Reyes v. The Larimer Planning Commission _
December 3, 2018

> Mr. Reyes was a registered speaker at the Hearing. His name was deleted from this list of
speakers at the Hearing. >.' '.
` f "1`,_4 .

> Nothing on official Planning Commission record indicates that Mr. Reyes was denied his
turn to present health concerns in protest of the proposed Pit.

> Nothing on record shows that he was barred from being heard by the Commissioners at
the Hearing.

> Mrs. Reyes (disabled) was prevented from presenting and being heard on behalf of Mr.
Reyes (disabled)

Jack West stated his support for the applicant and collected signatures in favor of the applicant

Ladelle West stated she supports the acceleration'and deceleration'lanes and“ha§ safety concerns
for County Road 54G. ` 4

Mr. Jack West (disabled) & Mrs. West; who followed right after Mr. & Mrs. Reyes, were both
given full liberty (4 minutes to speak) to present and be heard.

> Mr. West’ s request for his spouse, Mrs. West, to present and be heard in his stead was
accommodated by Chairman Jensen.

> Chairman Jensen denied the equal benefit and accommodation that he had allowed to Mr.
& Mrs. West by barring Mr. Reyes’ wife to present on his behalf.

Patrick Redmond stated he has baled and farmed the said pr`operty and the work was very
dusty. Mr. Redmond stated that he never had one complaint from the neighbors and he is in
support of the applicant

Alison Schonhoff` stated she is a Co-Chair of LAPAC and is concerned for the growth'in the
community.

Christine Bebow stated her concern about another heavy industrial use.

Erin Hayhow stated her concern for the growth, health and the environment for herself and
fellow students

Kathy Clark stated her concern-for the community harmony.
Tom Houston stated his support for the applicant

Laura Martinez stated t_hat she takes annual field trips to the Loveland site and is in support of
the applicant .

Katherine Slota stated she has an organic farm and contamination of the irrigation water might
affect her'livelihood.

Case 1:18-cV-03115-GPG DoCument 1 Filed 12/04/18 USDC Co|orado Page 19 of 19

' Pedro & Teresita Reyes v. The Larimer Planning Commission
‘ December 3, 2018

Commissioner Choate asked where her farm is located.

Ms. Slota stated they are on the northwest corner.

John Skinner stated his concerns wit_h the Environmental Study.

Ray Burgener stated he is a 71- year resident and is in favor of the applicant
Jerry Johnson stated his concern with the dust and water table.

Mandy Krotzman stated her concern on the negative impact on air and water quality, noise and
traffic.

Bruce Davidson stated his concern for the noise decibels and the extra traffic

Juan Vargas stated he is in support of the applicant

Dennis Gallegos stated his concern for the noise and dust

Sheble McConnellogue stated her support for the applicant

Ryan Houdek stated his concern with the location and traffic on`County Road 54G.

Chairman Jensen stated that with the time restraints for the evening, the hearing was adjourned at
10:01 p.m. until August 22, 2018, at 6:30 p.m.

These minutes constitute the Resolution of the Larimer County Planning Commission for the
recommendations contained herein which are hereby certified to the Larimer County Board of
Commissioners. '

 

 

Jei`fJensen,`Chairman Nancy Wallace, Secretary

